 
Exhibit 10.55
 
[logo.jpg]
 
 
 
                      February 16, 2010
 
Re:           Side Letter Agreement regarding the Subscription Agreement by and
between New Leaf Brands, Inc. (hereinafter the “Company”) and you


Dear:
 
This Side Letter Agreement (“Agreement”) entered into on the date of this
letter, by and between the Company and you will serve to amend and add certain
terms relating your investment in that certain Subscription Agreement on
December 17, 2009 (the “Subscription Agreement”) between you and the
Company.  Capitalized terms used herein which are not otherwise defined shall
have the same meaning as those given to them in the Subscription Agreement.
 
For good and valuable consideration, both parties agree that the Subscription
Agreement will be amended to include the following Clause:
 
Most Favored Nations Clause
 
From the date of this Agreement and up to and including April 30, 2010, (the
“Reset Period”), if the Company or any wholly-owned subsidiary of the Company
issues any Common Stock and/or securities that can be converted or exercised for
Common Stock (the “New Securities”) at an “Effective Price” per share that is
less than the Unit Price in the Subscription Agreement, you will be entitled to
receive additional shares of Common Stock and/or additional Warrants, subject to
the conditions below.
 
In this Clause, “Effective Price” means:


(a)  
the Unit Price that the New Securities are sold for if there is more than one
security sold together as a Unit;



(b)  
the deemed selling price of Common Stock if only Common Stock is sold based on
the transaction documents for that sale.  If the transaction documents do not
deem a price for the Common Stock or there are no transaction documents, then
the Effective Price will be the closing market price of the Common Stock as
quoted on the Over the Counter Bulletin Board; or



(c)  
the exercise price of Warrants, if only Warrants are sold.



In the Reset Period, if the Company or any wholly-owned subsidiary of the
Company issues any Units that contain warrants and the percentage of warrant
coverage is greater than that stated in the Subscription Agreement, then you may
be entitled to receive additional Warrants, subject to the conditions below:
 
For purposes of clarity, the following example is provided:
 
For Common Stock:
 
(a)  
You invested $50,000 and received 111,111 shares of Common Stock plus Warrants
at the deemed Unit Price of $0.45 per share of Common Stock.

 
(b)  
The Company issues Common Stock at a price of $0.40 during the Reset Period for
investment purposes.  You would receive 13,889 additional shares of Common
Stock. The calculation is ($50,000/$0.40) - ($50,000/$0.45) = 13,889 shares of
Common Stock.



[turn.jpg]
New Leaf Brands, Inc. · 9380 E. Bahia Dr., Suite A-201 · Scottsdale, AZ  85260
Phone:  (480) 951-3956 · Facsimile:  (480) 483-2168
www.newleafbrands.com
 
 
 

--------------------------------------------------------------------------------

 
 
 
For Warrants:


(a)  
For a $50,000 investment, you received Warrants as part of a Unit or Units to
purchase 59,091 shares of Common Stock.



(b)  
For the equivalent $50,000 investment, the Company issues Units consisting of
111,111 Common Stock plus 100,000 Warrants during the Reset Period for
investment purposes, you would receive an additional Warrant to purchase 40,909
shares of Common Stock.



Such examples are not exhaustive of the facts that may occur and serve as an
illustration only.
 
Excluded Items.  The Most Favored Nations clause will only be trigged by
security issuances for purposes of fundraising.  Issuances of option or other
securities, including Common Stock, for purposes of compensating employees,
officers, directors and consultants will not trigger this clause.  Additionally,
the issuance of Common Stock upon the exercise or conversion of securities
already outstanding at the date of this Agreement will not trigger this
clause.  The Company shall notify you in writing as soon as practicable
following the issuance of any security subject to this Clause, indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price and other pricing terms.
 
Additionally, the registration rights referred to in section 8.2 of the
Subscription Agreement start on the date of closing which is now defined as
February 22, 2010.
 
No other terms, rights or provisions of the Subscription Agreement should be
considered to have been modified by the terms of this Agreement and each party
retains all other rights, obligations, privileges and duties contained in the
Subscription Agreement.


Sincerely,
 
[tsiang.jpg]
David Tsiang
Chief Financial Officer
 
AGREED AND ACCEPTED:
 
Investor Signature:  ________________________________
 
Printed Name:  ____________________________________
 
Date:  ___________________________________________

 
 
 
 
[turn.jpg]
New Leaf Brands, Inc. · 9380 E. Bahia Dr., Suite A-201 · Scottsdale, AZ  85260
Phone:  (480) 951-3956 · Facsimile:  (480) 483-2168
www.newleafbrands.com
 